Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
3.	The amendments filed on 08/12/2022 have been entered. Claims 1-7 remain pending in the application.
	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Kim and in view of Chamberlain et al., US 20190129413 A1, herein referred to as Chamberlain.

6.	Regarding claim 1, Kim discloses selecting one of a plurality of operation modes that include a remote driving mode (Paragraphs 0043 and 0052), control the vehicle in the selected operation mode (Paragraph 0043), and allow the user to select another mode for the autonomous vehicle (Paragraphs 0037 and 0052), but fails to disclose determining whether the instruction to change the mode is received while the remote mode is selected, and in response to the determination being made, changing the mode if it is permitted or maintaining the mode if it is not permitted. However, Chamberlain discloses a vehicle receiving a passenger input to change the functioning of the vehicle while it is under autonomous service, and in response to receiving the instruction to change the vehicle’s functions, allowing the change if the passenger has the authority, or maintaining the functionality if the passenger is not authorized (Paragraph 0041). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Kim to include determining that a request to change a mode of a vehicle is made, and further changing or maintaining the mode based on if it is permitted. The motivation to do so would be to ensure that the passengers do not request changes that could compromise the safety of the vehicle or its passengers. For instance, if a passenger requests control of the vehicle while in a location with construction, that action may cause damage to the vehicle or its occupants, especially if the occupants are incapable of driving or are impaired in some way. Likewise, allowing a passenger to change the driving mode to stop at a grocery store to pick up food would not place the vehicle or its occupants in danger.

	Regarding claim 2, Kim in view of Chamberlain discloses all the limitations of claim 1. Kim further discloses acquiring information regarding the driver of the vehicle (Paragraph 0098) and transmitting the information regarding the driver to the remote driving apparatus (Paragraph 0262).

	Regarding claim 3, Kim in view of Chamberlain discloses all the limitations of claim 1. Kim further discloses that when the vehicle is in a predetermined situation, an operation mode for coping with the predetermined situation without permission from the remote driving apparatus is selected (Paragraphs 0261 and 0263).

	Regarding claim 4, Kim discloses all the limitations of claim 3. Kim further discloses the predetermined situation includes a situation in which a quality of communication between the vehicle and the remote driving apparatus decreases to a threshold or lower (Paragraphs 0263).

	Regarding claim 5, Kim discloses all the limitations of claim 3. Kim further discloses the predetermined situation includes a situation in which the control apparatus started an automated driving function or driver assist function (Paragraphs 0037 and 0052).

	Regarding claims 6 and 7, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664